Citation Nr: 1043848	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
June 2001 to June 2004, to include combat duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a  June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  



FINDINGS OF FACT

1.  The Veteran has a history of low back complaints in service, 
to include complaining of low back problems as a result of his 
combat service in Iraq.  

2.  A physician has linked the Veteran's low back pain to his 
carrying of heavy infantry gear in service, and there is a 
current diagnosis of degenerative disc disease.  

3.  Resolving any potential doubt in the Veteran's favor, the 
evidence supports a conclusion that the symptoms of the Veteran's 
current disc disease began in service, and have been consistent 
since the time of separation.   



CONCLUSION OF LAW

Entitlement to service connection for a low back disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303 
(2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low back 
disorder.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran in this case served as a combat infantryman during 
the Iraq War, and he alleges that the requirements of this duty 
put significant strain on his back, causing him to develop a 
current low back disability.  Essentially, he states that he has 
a current low back disorder which began during his military 
service.  

The service treatment records indicate one consultation for low 
back pain in February 2003, prior to deployment to the Middle 
East.  There was, at that time, no underlying disorder assessed, 
and the Veteran was cleared to deploy with his unit to Iraq.  
After the Veteran's combat tour was completed, he reported having 
"back pains in Iraq" to U.S. Army medical personnel in a post-
deployment health survey.  Again, no chronic condition was 
assessed, and the Veteran separated from active duty.  

The Veteran has been examined by VA and private medical 
providers, and there is most definitely a current disorder 
present outside of mere pain.  Indeed, a May 2008 VA examination 
report contained an assessment of Grade I anterolisthesis of L5, 
moderate degenerative disc disease and degenerative facet changes 
at L5-S1, mild degenerative disc change at L1-L2, and chronic low 
back pain without radiation.  This was confirmed by a magnetic 
resonance imaging (MRI) done by a private provider. 

There is thus no issue as to whether the Veteran currently 
experiences a low back disorder or whether he experienced low 
back symptoms in service.  Indeed, the question before the Board 
is whether the current degenerative disc disease is a 
continuation of the in-service low back pain.  In support of this 
contention is a notation from a VA pain management physician, who 
stated that chronic low back pain is "a result of infantry 
duties of carrying 100 lbs. of gear on a daily basis."  No 
comment was made with respect to degenerative disc disease.  The 
Veteran was afforded a VA examination addressing etiology in May 
2008, and the examining physician assistant (PA) stated that 
because there was no documented treatment for lumbar spine 
complaints in service, that it was less likely as not that 
current lumbar spine problems are related to military service.  
An addendum opinion, dated in June 2009, stated that as there was 
only one incident of low back pain in service, there was 
insufficient evidence to indicate that current lumbosacral 
problems were related to military service.  

The Board is not persuaded by the VA examination of May 2008, nor 
by the addendum opinion authored in June 2009.  Indeed, neither 
opinion addressed the Veteran's contention of having back pain as 
a result of carrying heavy infantry equipment, and no reference 
was made to the complaints of "back pain in Iraq" to service 
medical providers upon his return from deployment to combat.  
Furthermore, the Veteran has submitted the personal statements of 
a fellow infantryman, his former first sergeant, and his former 
company commander (an officer currently on active duty in the 
Army and assigned to the faculty at the United States Military 
Academy).  All of these individuals served with the Veteran in 
combat in Iraq, and all of them attest to the Veteran having back 
pains as a result of carrying heavy infantry gear.  The 
statements of these men are highly probative, and when viewed in 
light of the documented complaints of low back pain in service in 
Iraq, illustrate that the Veteran had constant issues with his 
back in service which were overlooked in the VA examiner's 
negative opinion.  

The Veteran was discharged from service in 2004, and has been 
receiving chiropractic and medical care for low back complaints 
since that time.  The Board is fully aware that pain alone, 
without an underlying condition, is not something for which 
service connection can be granted.  See Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  The earliest diagnosis of degenerative 
disc disease is approximately 2008; however, its various 
manifestations constitute the only low back disorder present in 
the Veteran, and no opinion has been offered to link the 
condition to a nonservice event (such as aging, post-service 
trauma etc.) which would make an in-service etiology unlikely.  
Indeed, the only opinion which actually gives a likely etiology 
for anything low-back related is the 2008 pain management 
consultation, which links back pain to carrying infantry gear in 
service.  

Quite simply, the Board is satisfied that there is enough 
evidence to suggest that the current degenerative disc disease 
had causal origins in service.  Prior to service entry, the 
Veteran had no issues with back pain, and he had numerous 
complaints of back pain while on active duty.  Following 
separation in 2004 (only six years ago), the Veteran was in 
chiropractic and/or medical care to treat pain on a fairly 
regular basis, and his pain has been linked to his infantry 
service.  As there is no indication of another source for a 
chronic low back disability, as the Veteran is only in his 
thirties with no pre- or post-service history of back trauma, and 
as the negative opinions incorrectly assessed the Veteran's 
history of low back complaints in service, any doubt will be 
resolved in the Veteran's favor, and the Board will conclude that 
the pain associated with current degenerative disc disease began 
as documented back pain in active duty.  As such, based on 
continuity of symptomatology, the Board will grant the claim for 
service connection.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). 



ORDER


Entitlement to service connection for a low back disorder is 
granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


